Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ingale et al. (US Patent Application Publication 2018/0359790) in view of Kazmi et al.  (US Patent Application Publication 2010/0296410).

Regarding claims 1, and 9-10 Ingale et al. discloses a terminal device/method for use with a wireless telecommunications system, the terminal device comprising a receiver, a transmitter and a controller, wherein the controller is configured (see fig. 2, terminal device with receiver transmitter and controller): 
to conduct a first measurement of a parameter associated with a radio signal transmitted by infrastructure equipment of the wireless telecommunications network and received by the receiver (see fig. 2, 2005, measuring report (see [0044] in step 2005 UE reports RRM measurements for plurality of detected cells on said configured frequency on which UE receives radio signals according to the air-interface of next generation RAT.   )  ;  

 Ingale et al. fails to specifically point out conduct a second measurement of a parameter associated with a radio signal transmitted by infrastructure equipment of the wireless telecommunications network and received by the receiver as claimed.
 However Kazmi et al.  teaches conduct a second measurement of a parameter associated with a radio signal transmitted by infrastructure equipment of the wireless telecommunications network and received by the receiver ( see [0033] The node provides the measurement time slot configuration information to the base stations so that the base stations may signal the measurement time slot configuration information to mobile terminals.  As one example, the neighbor cell measurements include reference symbol received power and carrier received signal strength.)
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Ingale et al. invention with Kazmi et al.  invention because Kazmi et al.  invention reconfigures the number of downlink measurement slots and inform the UEs of that reconfigured number in order to achieve more optimal performance  ( see Kazmi et al.   [0031] ).
Claim 2 Ingale et al. in view of Kazmi et al. discloses everything as applied above (see claim 1). 
wherein the first measurement is a measurement of a first parameter associated with a first radio reference signal and the second measurement is a measurement of a second parameter associated with a second radio reference signal( see fig. 2, see section 2005,  measurements  regarding first radio reference signal from MeNB and , section 2006, measurements related to second radio reference od SeNB, see [0044], The measurement report in 2005 includes at least the BRS measurements (i.e BRS_RSRP/BRS_RSRQ) for plurality of detected cells identified by the cell id and the corresponding DL beam index of that cell where the BRS measurement is largest indicating the best DL beam index to receive further DL messages/data from SeNB (103).  At step 2006 MeNB (101) initiates the cell addition request message towards SeNB (103) to add at least one cell reported by the UE (102) in measurement report.  The cell addition request message in 2006 includes at least the cell id, best DL beam index corresponding to that cell, BRS_RSRP/BRS_RSRQ measurements for that cell etc.)  . 
 Regarding Claim 3 Ingale et al. in view of Kazmi et al.  discloses everything as applied above (see claim 2). 
wherein the first radio reference signal is received from first infrastructure equipment currently serving the terminal device and the second radio signal is received from second infrastructure equipment neighbouring the first infrastructure equipment ( see fig. 2, section 2001, RRC connection with MeNB,  which includes first radio 
 Regarding Claim 4 Ingale et al. in view of Kazmi et al.  discloses everything as applied above (see claim 2). 
wherein the first radio reference signal is a cell specific reference signal identifying a cell of the wireless telecommunications system and the second radio reference signal is a beam specific reference signal identifying a beam formed within a cell of the wireless telecommunications system (see [0109] The radio resource management module 1520 in the UE 102 is responsible for various aspects like PCell mobility, SCell mobility etc. The radio resource management module 1520 in the UE 102 may be configured to evaluate the handover events and SCell mobility events based on the CRS (PCell) measurements and  Beam Reference Signal , BRS (SCell) measurements respectively). 
 Regarding Claim 5 Ingale et al. in view of Kazmi et al.  discloses everything as applied above (see claim 2). 
the first radio reference signal is an idle mode reference signal and the second radio reference signal is a connected mode reference signal (see [0057]   For standalone mode of operation where the UE (102) can camp on the cell of next generation RAT during idle mode, the measurements on BRS i.e. BRS_RSRP/BRS_RSRQ are used for idle mode mobility during cell selection and/or cell re-selection.


Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Ingale et al. invention with Kazmi et al.  invention because Kazmi et al.  invention reconfigures the number of downlink measurement slots and inform the UEs of that reconfigured number in order to achieve more optimal performance  ( see Kazmi et al.   [0031] ).
 Regarding Claim 6 Ingale et al. in view of Kazmi et al.  discloses everything as applied above (see claim 2). 
wherein the first parameter is a signal strength or signal quality of the first radio reference signal, the second parameter is a signal strength or signal quality of the second radio reference signal, and the predetermined criteria is that the signal strength or signal quality of the first radio reference signal falls below a predetermined threshold ( see[0072] handover procedures involving triggering of measurement events based on at least Event A1, Event A2, Event A3, Event A4 so on and so forth. such measurement events are based on RSRP/RSRQ 
Regarding Claim 7 Ingale et al. in view of Kazmi et al. discloses everything as applied above (see claim 2). 
wherein the first radio reference signal is associated with a first measurement gap pattern and the second radio reference signal is associated with a second, different, measurement gap pattern( see fig. 8, see [0065-66] At step 8002 UE receives measurement configuration from PCell of the MeNB containing measurement object(s) concerning one or more frequency on which to search cells of next generation RAT.  The measurement configuration also includes the measurement gap configuration and synchronization signal configuration for that frequency( different frequency different measurement gap pattern) UE start searching for cells of next generation RAT on concerned frequency based on the received synchronization signal configuration and measurement gap configuration) . 
 Kazmi et al.   teaches wherein the first radio reference signal is associated with a first measurement gap pattern and the second radio reference signal is associated with a second, different, measurement gap pattern ( see [0027] The gap pattern is characterized by both a gap length and a periodicity of the occurrence of the gap; the gap pattern is configured by the network.  For example, two different gap patterns could be specified: one with 40 ms and another with 80 ms periodicity with a gap length of 6 ms for both patterns.  During such gaps, the UE can tune to the different carrier and perform inter-frequency measurements.  The objective is for the measurement quantity to achieve a certain measurement accuracy)

 Regarding Claim 8 Ingale et al. in view of Kazmi et al.  discloses everything as applied above (see claim 1). 
wherein the first measurement is repeated at a first measurement rate and the second measurement is repeated at a second, different, measurement rate (see [0044] ased on the UE capability and the data throughput requirement of the UE (102) the MeNB (101) decides to provide measurement configuration 2003 for frequency band that UE (102) supports so that UE can find cells of SeNB (103) making transmission with air-interface of next generation RAT.  The measurement configuration 2003 includes at least measurement object corresponding to the frequency, the synchronization signal configuration for that frequency, measurement gap configuration, etc.) . 
Kazmi et al.  teaches wherein the first measurement is repeated at a first measurement rate and the second measurement is repeated at a second, different, measurement rate   ( see [0027] intra-frequency measurements, a UE may make inter-frequency mobility measurements on cells operating on different carrier frequency than that of the serving cell during idle gaps which are typically repeated periodically or with some well-defined pattern.  The gap pattern is characterized by both a gap length and a periodicity of the occurrence of the gap; the gap pattern is configured by the network.  
 Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Ingale et al. invention with Kazmi et al.  invention because Kazmi et al.  invention reconfigures the number of downlink measurement slots and inform the UEs of that reconfigured number in order to achieve more optimal performance  ( see Kazmi et al.   [0031] ).

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MON CHERI S DAVENPORT whose telephone number is (571)270-1803. The examiner can normally be reached M to F 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent 





/MON CHERI S DAVENPORT/Examiner, Art Unit 2462                                                                                                                                                                                                        November 19, 2021

/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462